Exhibit 10.1

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the 24th day of September
2015 between ECHO THERAPEUTICS, INC., a Delaware corporation with a principal
place of business at 99 Wood Avenue South, Iselin, New Jersey 08830 (the
“Company”), and ______________________ with a principal place of business at
_____________ (the “Subscriber”).


W I T N E S S E T H:


WHEREAS, the Company desires to sell and the Subscriber desires to purchase
shares of Series F Convertible Preferred Stock of the Company (“Preferred
Stock”), upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:


I.           SUBSCRIPTION FOR PREFERRED STOCK AND REPRESENTATIONS
BY SUBSCRIBER


1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company and the
Company agrees to sell to the Subscriber, shares of Preferred Stock for an
aggregate purchase price of $________(the “Purchase Price”).  The number of
shares of Preferred Stock to be issued to Subscriber shall be equal to the
Purchase Price divided by the lesser of (i) the closing bid price of the
Company’s shares of common stock (the “Common Stock”) immediately preceding the
execution of this Agreement, or (ii) $1.50, provided that the Preferred Stock
will not be convertible if the conversion would result in the holder
beneficially owning more than 9.9% of the then outstanding shares of the
Company, unless stockholder approval has been obtained for the issuance of the
shares of Common Stock issuable upon conversion of the Preferred Stock in
accordance with Nasdaq rules.  The Purchase Price is payable by check or wire
transfer to the order of “Echo Therapeutics, Inc.” and is tendered
herewith.  Upon receipt of the Purchase Price, the Company shall tender to the
Subscriber certificates representing the Preferred Stock being subscribed for
hereunder in the name of the Subscriber. The form of certificate of designation
for the Preferred Stock is attached as Exhibit A hereto.


1.2           In connection with the purchase of Preferred Stock, the Company
shall issue to Subscriber one warrant for every share of Preferred Stock (the
“Warrants” and collectively with the Preferred Stock, the “Securities”) acquired
hereunder. The Warrants, in the form of which is attached hereto as Exhibit B,
shall expire in five years from the date of issuance and with a $3.00 per share
exercise price. The Warrants will not be exercisable if the exercise would
result in the holder beneficially owning more than 9.9% of the then outstanding
shares of the Company, unless stockholder approval has been obtained for the
issuance of the shares of Common Stock issuable upon exercise of the Warrants.
The Warrants also contain customary provisions as well as an additional
restriction on their exercise such that Subscriber shall be able to exercise the
Warrants only to the extent such exercise would not result in Subscriber owning
more than 9.9% of the then outstanding shares of Common Stock of the Company.


1.3           The Subscriber is an “accredited investor” as such term is defined
in Rule 501 of Regulation D promulgated under the United States Securities Act
of 1933, as amended (“Securities Act”).


1.4           The Subscriber represents that Subscriber (i) is knowledgeable and
experienced with respect to the financial, tax and business aspects of the
ownership of the Securities and of the business contemplated by the Company and
is capable of evaluating the risks and merits of receiving the Securities and,
in making a decision to proceed with this Agreement, has not relied upon any
representations, warranties or agreements, other than those set forth in this
Agreement, and (ii) can bear the economic risk of holding the Securities for an
indefinite period of time, and can afford to suffer the complete loss thereof.

 
-1-

--------------------------------------------------------------------------------

 
 
1.5           The Subscriber acknowledges that Subscriber is able to bear the
economic risk of this investment.  In making this statement, consideration has
been given as to whether the Subscriber could afford to hold Subscriber’s
investment in the Company for an indefinite period of time and, whether, at this
time, Subscriber could afford a complete loss of its investment.  Specifically,
the Subscriber hereby acknowledges, agrees and is aware that there are
substantial risks incidental to receiving the Securities, including, without
limitation, that: there is no assurance that the Company will be able to raise
the substantial additional funds that will be required to finance its
operations; there can be no assurance that the Company can enter into important
strategic relationships or properly market its products; competition may become
intense; and there is no public market for any of the Securities.


1.6           The Subscriber is acquiring the Securities for Subscriber’s own
account for investment and not with a view towards the public sale or
distribution thereof within the meaning of the Securities Act; and Subscriber
has no intention of making any distribution, within the meaning of the
Securities Act, of the Securities except in compliance with the registration
requirements of the Securities Act or pursuant to an exemption therefrom.


1.7           The Subscriber will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) the Securities unless registered under
the Securities Act, pursuant to an exemption from registration under the
Securities Act or in a transaction not requiring registration under the
Securities Act.


1.8           The Subscriber understands that the Securities are being offered
and sold to Subscriber in reliance on one or more exemptions from the
registration requirements under the Securities Act, including, without
limitation, Regulation D, and exemptions from state securities laws and that the
Company is relying upon the truth and accuracy of, and the Subscriber’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Subscriber set forth herein, in order to determine the
availability of such exemptions and the eligibility of the Subscriber to acquire
or receive an offer to acquire the Securities.


1.9           The Subscriber has all requisite power and authority, corporate or
otherwise, to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby; and this Agreement has
been duly and validly authorized, duly executed and delivered by Subscriber and,
assuming due execution and delivery by the Company, is a valid and binding
agreement of the Subscriber enforceable in accordance with its terms, except as
the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and
general principles of equity, regardless of whether enforcement is considered in
a proceeding in equity or at law.


II.           REPRESENTATIONS BY THE COMPANY


The Company represents and warrants to the Subscriber as follows:


(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the requisite
power to conduct the business which it proposes to conduct.


(b)           The Preferred Stock has been duly authorized and when issued
against payment of the Purchase Price will be duly and validly issued,
fully-paid and non-assessable.  The shares of Common Stock issuable upon (i)
conversion of the Preferred Stock and/or (ii) exercise of the Warrants, when
issued, will be duly and validly issued, fully paid and non-assessable.

 
-2-

--------------------------------------------------------------------------------

 
 
III.           ADDITIONAL RIGHTS


3.1           Subject to and upon compliance with the provisions of this
Agreement, in further consideration of the purchase of the Securities, the
Subscriber shall have the right, at the Subscriber’s option, at any time on or
before the one year anniversary of the date hereof, to convert all or any part
of the shares of Preferred Stock and warrants purchased pursuant to this
Agreement, into the securities (the “New Securities”) issued and sold pursuant
to any future financing by the Company or its affiliates which, in a single
transaction or a series of related transactions, yields gross proceeds to the
Company of at least Two Million Dollars ($2,000,000) in the aggregate (the “Next
Round Financing”).  The issuance of such New Securities upon such conversion
shall be upon the terms and subject to the conditions applicable to the Next
Round Financing.  In no event shall the Subscriber be entitled to exercise its
right of conversion pursuant to this Section 3.1, if such conversion would
result in the holder beneficially owning more than 9.9% of the then outstanding
shares of Common Stock of the Company, unless stockholder approval has been
obtained in accordance with Nasdaq rules.


3.2           For a period or two years after the date hereof, Subscriber shall
have the right to participate in all financings of the Company such that they
maintain their then current ownership percentage in the Company on a
fully-diluted basis provide that any such participation does not result in the
holder beneficially owning more than 9.9% of the then outstanding shares of
Common Stock of the Company, unless stockholder approval has been obtained in
accordance with Nasdaq rules.


IV.           MISCELLANEOUS


4.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or by overnight delivery, addressed to the Company or the
Subscriber, as the case may be, at the address indicated on the first page of
this Agreement.  Notices shall be deemed to have been given on the date of
mailing or delivery, except notices of change of address, which shall be deemed
to have been given when received.


4.2           This Agreement shall not be changed, modified or amended except by
a writing signed by the parties to be charged.


4.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.


4.4           This Agreement and its validity, construction and performance
shall be governed in all respects by the laws of the State of New Jersey.


4.5           This Agreement may be executed in counterparts.


4.6           For purposes of this Agreement, pronouns shall be deemed to refer
to whatever gender and number the identity of the person or entities involved
may require, and words in the singular shall be construed as though in the
plural, or in the plural as though in the singular, wherever the context so
admits.


[signature page immediately follows]

 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 

    ECHO THERAPEUTICS, INC.          
By:_____________________________
Name:
Title:
         
By:_____________________________
Name:
Title:
         
By:_____________________________
Name:
Title:

 
-4-

--------------------------------------------------------------------------------